

116 HJ 69 IH: Proposing an amendment to the Constitution of the United States to require the United States and the States to jointly ensure a high-quality education to all persons within the United States.
U.S. House of Representatives
2019-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IA116th CONGRESS1st SessionH. J. RES. 69IN THE HOUSE OF REPRESENTATIVESJune 26, 2019Mr. DeSaulnier submitted the following joint resolution; which was referred to the Committee on the JudiciaryJOINT RESOLUTIONProposing an amendment to the Constitution of the United States to require the United States and
			 the States to jointly ensure a high-quality education to all persons
			 within the United States.
	
 That the following article is proposed as an amendment to the Constitution of the United States, which shall be valid to all intents and purposes as part of the Constitution when ratified by the legislatures of three-fourths of the several States within seven years after the date of its submission for ratification:
			
				 —
 1.The United States, the States, Indian Tribes, and territories shall jointly ensure a high-quality education to all persons within the United States.
 2.The Congress shall have power to enforce and implement this article by appropriate legislation. . 